Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
On page 10, Applicant’s response to the objection to the specification has been considered, and therefore, the objection is withdrawn.
On page 11, Applicant appears to argue that showing a similar construction in the prior art does not satisfy the claim limitation. However, the claims recite an apparatus. The same structural features present in the instant application are also present in the prior art.  Therefore, it would meet the claim limitation. As can be seen in figure 1 of Jing the device of the prior art includes a cold end having a front end, a rear end, a left side, a right side, a top surface extending from the front end to the rear end and from the left side to the right side, and a bottom surface extending from the front end to the rear end and from the left side to the right side, wherein the cold end is of a singular construction [Page 6, 5th paragraph, #101. Fig. 1 shows #101 as having a similar shape, ends, sides and surfaces to that of instant applications Fig. 1A. The cold end is the upper part of 101. The cold end is shown to be of a singular construction]; and a hot end [Fig. 1, lower part of 100]. 
On page 12, Applicant appears to argue that the Jing reference does not teach the cold end and the hot end since the terms hot end and cold end do not appear in Jing. However, the recitation that follows the terms cold end and hot end in claim 1 define the cold end and hot end. 
On page 13, Applicant appears to argue that Comb does not teach a carriageless print head and needs to teach carriageless. However, Comb was used to incorporate the movement mechanism. Applicant’s device slides along bars or rails, which is taught by Comb. Comb teaches a 3D printer system [title] teaches drive belt [Fig. 25, #236] that goes around the entire gantry assembly and also goes through the head mount [Fig. 25, #250] where the print head assembly is mounted on top of with shaft/rod [Fig. 2, #60] for print head assembly [Fig. 2, #20] .


/A.A.T./            Examiner, Art Unit 1742             

/MARC C HOWELL/            Primary Examiner, Art Unit 1774